Dunbar, C. J.
(concurring). I have uniformly dissented to the majority opinions in all cases of this class, believing that, under the constitution, this court had no jurisdiction, and therefore no authority, to issue the writ, as it was neither in its appellate or revisory jurisdiction; but as the other members .of the court have as uniformly, and, in so many cases, held to the contrary, that it seems to me to have become the established law of this state that the court will take jurisdiction in this kind of a case, I do not feel justified in dissenting further, and as I agree with the majority that this action is a transitory one, I concur in the result.